DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed on May 20, 2022.  Claims 90, 92, 97-102, 104, 106-108, and 110 have been cancelled.  New claims 111-121 have been added.  Claims 89, 91, 93-96, 103, 105, 109, and 111-121 are currently pending and are under examination.
Withdrawal of Rejections
The rejection of claims 89-95, 100-105, 109, and 110 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 8-15 of U.S. Patent No. 8,673,267 B2 is withdrawn based on the amendment to the claims and the remarks filed on May 20, 2022.
The rejection of claims 89-91, 93, 94, 96, 97, 100, 101, 103, 104, 105, 106, 109, and 110 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,970,941 B2 is withdrawn based on the approval of a terminal disclaimer in the instant application.
The rejection of claims 97-100 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn based on the cancellation of the claims.  
The rejection of claims 92, 97-100, and 108 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the cancellation of the claims.
The rejection of claims 89-98, 100, 101, 103-105, and 110 under 35 U.S.C. 102(b) as being anticipated by Weissleder et al. (U.S. Patent 6,592,847 B1) is withdrawn based on the amendment to the claims and the remarks filed on May 20, 2022.
Pending Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 111 and 117-119 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to mental processes without significantly more. The claim(s) recite(s) evaluating a disease and analyzing a disease metric and also determining predisposition for development of a particular disease. This judicial exception is not integrated into a practical application because the steps can encompass mental processes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing more is recited to further clarify those mental process steps.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 111-120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 111 and 117-119, it is unclear what is encompassed by evaluating a disease?  The steps for evaluating a disease are not recited.  Clarification is requested.
Claims dependent on a rejected claim are rejected for failing to cure the indefiniteness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        June 3, 2022